                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 John Raines and Tim McGough, as                             Case No. 18-cv-1804-JNE-KMM
 Trustees of the Carpenters & Joiners
 Welfare Fund and Twin City Carpenters
 Pension Master Trust Fund; John Raines
 as Trustee of the Carpenters of Joiners
 Apprenticeship and Journeymen
 Training Trust Fund, and each of their
 successors,

        Plaintiffs,                                               ORDER

 v.

 Allied Construction Services, Inc. a/k/a
 ABC Building Products, a/k/a Color,
 Inc.,

        Defendant.


       This matter is before the Court on the plaintiffs’ Motion to Compel Discovery and the

defendant’s Motion for a Protective Order. [Pls.’ Mot., ECF No. 42; Def.’s Mot., ECF No. 46.]

The Court held a hearing on the motions on July 9, 2019, and took the matter under advisement.

As discussed below, both motions are granted in part and denied in part.

I.     Background

       The plaintiffs are trustees (“the Trustees”) of several multi-employer pension funds (“the

Funds”) governed by the Employee Retirement Income Security Act of 1974 (“ERISA”). 29

U.S.C. § 1001 et seq. The Trustees allege that Allied Construction Services (“Allied”) is required

to make contributions to the Funds for covered work performed within a specified geographic

area by Allied’s employees pursuant to collective bargaining agreements (“CBAs”) entered with

a labor union. The CBAs also provide that if Allied subcontracts covered work to a non-union




                                                1
subcontractor, it must arrange for the subcontractor to make the required contributions or do so

itself. The Trustees further allege that between January 2015 and December 2017, Allied paid

Ray’s Drywall, a non-union subcontractor, at least $2.7 million to perform work on construction

projects for which contributions should have been made. However, Allied allegedly breached the

CBAs by failing to make contributions for that subcontracted work. In their prayer for relief in

this litigation, the Trustees seek an order requiring Allied to make unpaid contributions to the

Funds for the work Ray’s Drywall performed. [Am. Compl., ECF No. 9.] Allied denies that it

subcontracted work to Ray’s Drywall at all, asserts that the payments referenced by the Trustees

were loans, and denies that it breached any provision of the CBAs.

       The CBAs also give the Trustees the power to audit Allied under certain circumstances.

Wilson-McShane, a company that administers the Funds, audited Allied for the period of 2015–

2017 (the “audit period”). The Trustees allege that Allied failed to comply with the audit by

impermissibly limiting the records to which the auditors had access. Specifically, the Trustees

assert that Allied did not produce records relating to work it may have subcontracted out to Ray’s

Drywall. Based on the claims that Allied failed to comply with the CBAs’ audit requirements,

the Trustees’ prayer for relief seeks an order requiring Allied to provide sixteen categories of

documents for the audit period. [Am. Compl. at 10–11.] Allied asserts that it fully complied with

its obligations to participate in Wilson-McShane’s audits, claims that the CBAs do not require it

to produce the broad scope of information the Trustees seek in this litigation, and denies that it

breached the CBAs.

       The Trustees served discovery on Allied seeking answers to interrogatories and

production of documents. Unsatisfied with several of Allied’s responses, the Trustees moved to

compel Allied to provide answers to six interrogatories and fifteen document requests pursuant




                                                 2
to Fed. R. Civ. P. 37. [Pls.’ Mot.; Pls.’ Mem. in Supp. of Mot. to Compel (“Pls.’ Mem.”), ECF

No. 56.] The Trustees also served a subpoena on Ray’s Drywall, seeking production of

documents and a notice of deposition under Fed. R. Civ. P. 30(b)(6). [See Def.’s Mem. in Supp.

of Mot. for Protective Order (Def.’s Mem.”) at 13, 26–31, ECF No. 48.]

        Allied opposes the Trustees’ motion [Def.’s Mem. in Opp’n to Mot. to Compel (“Def.’s

Opp’n”), ECF No. 57], but also filed its own motion for a protective order aimed, in part, at the

exact same set of discovery requests that are the subject of the motion to compel [Def.’s Mem. at

16–18]. In addition, Allied seeks a protective order limiting the non-party discovery the Trustees

may obtain from Ray’s Drywall. [Def.’s Mem. at 26–31.] The Court heard oral argument on the

motions on July 9, 2019, and took the matters under advisement.

II.     Cross Motions and Compromise Positions

        At bottom, the disagreement between the parties is about whether broad or narrow

discovery is the appropriate path given the nature of the claims set forth in the Plaintiffs’

Complaint. The Trustees take the position that broad discovery is a hallmark of federal civil

litigation, and pursuant to that principle, Allied is required to provide answers to the

interrogatories they served and to produce the documents they requested. In addition, the

Trustees suggest that they are largely seeking information that should have been provided during

the audit that is the subject of their complaint, so requiring its disclosure at this stage is proper.

        Allied essentially counters that the scope of discovery should be limited in this case

because: it complied with the CBAs audit provisions; it did not have any subcontractor

relationship with Ray’s Drywall; and the Trustees cannot receive more through the discovery

process than they would have obtained in the audit. Allied also suggests that it is improper for

the Court to issue a discovery order providing the same relief that will ultimately be granted if




                                                   3
the Trustees succeed on the merits, namely the provision of information that the Trustees argue

should have been provided during the audit.

       Although Allied opposed the Trustees’ Motion to Compel in full, during the meet and

confer process and briefing in this matter, it offered two suggestions for a middle-ground

solution. First, Allied suggested the proposal for providing discovery to the Trustees for the

calendar years 2015–2016:

       1.    Plaintiffs may seek discovery as to Allied’s compliance, or lack thereof,
             with audits by Wilson-McShane Company or its representatives for the
             years 2015 and 2016, including documents and information requested by
             Wilson-McShane Company, documents and information Allied provided to
             Wilson-McShane Company, and documents or information Allied failed or
             refused to provide upon request from Wilson-McShane Company.
       2.    With regard to any information or documents actually requested from Allied
             by Wilson-McShane Company or its representatives during audits for the
             years 2015 and 2016, and which Plaintiffs allege that Allied failed or
             refused to provide at the time of the audit, Plaintiffs may seek from Allied
             the actual information or documents originally requested by the Auditors.
             However, Allied’s production of this information should be under the
             following conditions: (i) the information or documents must be reviewed by
             representatives of Wilson-McShane Company at Allied’s corporate offices
             in Des Moines, Iowa, (ii) personal contact information of Allied employees
             may be redacted, (iii) the Auditors may not make copies, reproductions, or
             take any documents from Allied’s offices, and (iv) the Auditors may not
             share any information they receive with any representative of the Union,
             including but not limited to the Union’s General Counsel and Deputy
             General Counsel.

[Def.’s Opp’n at 3 (italics added).] Allied also proposed providing the following information

concerning payments that it made to Ray’s Drywall during the calendar years 2015 and 2016:

       1.    The names of any Allied employees or representatives who have authority
             to subcontract bargaining unit work;
       2.    Copies of any contracts or agreements between Ray’s Drywall and Allied;
       3.    The substance and formation of any verbal agreements between Ray’s
             Drywall and Allied for Allied to subcontract bargaining unit work to Ray’s
             Drywall;
       4.    A list of any payments Allied made to Ray’s Drywall, including the dates of
             the payments;


                                                 4
        5.     The nature of the payments from Allied to Ray’s Drywall, specifically
               including what the payments were for;
        6.     Whether Ray’s Drywall repaid Allied and when repayment occurred; and
        7.     Evidence demonstrating Ray’s repayment to Allied [subject to Allied’s right
               to redact information from any bank records that does not provide evidence
               of money exchanged between Allied and Ray’s Drywall].

[Id. at 14.]

III.    Analysis

        Having considered the nature of the allegations in the Amended Complaint, the specific

discovery requests at issue, and the entire record, the Court finds that neither party’s most

extreme position represents the proper scope of discovery in this matter. Accordingly, the motion

to compel and the motion for protective order are granted in part and denied in part as set forth

more fully in this Order.

        A.      Legal Standard

        The Federal Rules of Civil Procedure allow:

        discovery regarding any nonprivileged matter that is relevant to any party’s claim
        or defense and proportional to the needs of the case, considering the importance
        of the issues at stake in the action, the amount in controversy, the parties’ relative
        access to relevant information, the parties’ resources, the importance of the
        discovery in resolving the issues, and whether the burden or expense of the
        proposed discovery outweighs its likely benefit.

Trainer v. Cont’l Carbonic Prod., Inc., No. 16-CV-4335 (DSD/SER), 2018 WL 3014124, at *2

(D. Minn. June 15, 2018) (quoting Fed. R. Civ. P. 26(b)(1)). This concept of relevance is broad,

“‘encompass[ing] any matter that bears on, or that reasonably could lead to other matter that

could bear on, any issue that is or may be in the case.’” Paisley Park Enters., Inc. v. Boxill, No.

17-cv-1212 (WMW/TNL), 2019 WL 1036059, at *2 (D. Minn. Mar. 5, 2019) (quoting

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).




                                                  5
       The Rules also provide that if a party demonstrates good cause, the Court may enter a

protective order “to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c)(1). The Court “must limit the frequency or

extent of discovery otherwise allowed ... if it determines [that] ... the proposed discovery is

outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(iii). Overall, these

questions are left very much to the judgment of the Court, which has “broad discretion to decide

discovery motions.” Trainer, 2018 WL 3014124, at *2 (quoting Gov’t of Ghana v. ProEnergy

Servs., LLC, 677 F.3d 340, 344 (8th Cir. 2012)).

       B.      Starting Point: Allied’s Compromise Positions

       The Court determines that some of the information sought by the plaintiffs is appropriate

for discovery in this case, and must be disclosed, while other requests go too far. Overall, the

compromises proposed by Allied come very close to striking the appropriate balance. By this

Order, except as explained below, Allied is required to provide the information

contemplated by these proposals through its responses to the Trustees’ most applicable

interrogatories and to produce documents sufficient to provide this information. These

discovery responses shall cover the entire audit period (2015–2017), rather than the

narrower 2015–2016 timeframe that Allied proposed.

       However, the Court does not adopt two portions of Allied’s compromise proposals.

Specifically, the Court does agree that the method by which Allied suggests making the

information at issue available to the Trustees’ auditors is the right one — the language from

Allied’s memorandum outlining the compromise that is italicized in the excerpt above is

rejected. Nor does the Court permit Allied to redact information from responsive records based




                                                  6
on its unilateral determination that the information is irrelevant.1 Allied has not shown that such

limitations are necessary to protect its interests, and the Court finds that they will unreasonably

interfere with the Trustees’ ability to prepare their case. Allied’s concerns regarding access to

sensitive information are adequately addressed by the presence of the umbrella Protective Order

already entered in this matter, which provides each party the right to designate documents or

information not only “Confidential,” but also “Confidential-Attorneys’ Eyes Only.” [See ECF

No. 21.]

       Several factors inform the Court’s decision that the discovery provided for above strikes

the right balance. First, and central to the Court’s consideration, is the scope of the Trustees’

claims: (1) that Allied subcontracted covered work to Ray’s Drywall and failed to make required

contributions to the Funds; and (2) that Allied failed to comply with the audit. The Trustees’

requests that are not specifically targeted, in some way, to either the audit or Ray’s Drywall are

overbroad. As worded several of the interrogatories and requests for production are worded in

such a way that a complete response would require the production of a large amount of clearly

irrelevant information, even though some subset of that information may relate to the parties’

claims and defenses. It is possible that those requests may be amended to obtain relevant

information, but the Court will not endeavor to redline the requests for the Trustees.




1
        “Redaction is an inappropriate tool for excluding alleged irrelevant information from
documents that are otherwise responsive to a discovery request.” Bartholomew v. Avalon Capital
Grp., Inc., 278 F.R.D. 441, 451 (D. Minn. 2011); see also Burris v. Versa Products, Inc., Civ.
No. 07-3938, 2013 WL 608742, at *3 (D. Minn. Feb. 19, 2013) (“The practice of redacting for
nonresponsiveness or irrelevance finds no explicit support in the Federal Rules of Civil
Procedure, and the only bases for prohibiting a party from seeing a portion of a document in the
Rules are claims of privilege or work-product protection.”); Hageman. v. Accenture, LLP, Civ.
No. 10-1759, 2011 U.S. Dist. LEXIS 61727, at *12-13 (D. Minn. June 7, 2011) (ruling that
“Rule 34 does not permit the redaction of irrelevant portions of ‘items,’ ‘documents,’
‘electronically stored information,’ and ‘designated tangible things.’”).


                                                  7
        Although many of the requests raised by the Trustees go too far, the Court is not

persuaded by Allied’s argument that the scope of relevant discovery should be controlled by the

company’s assertion that it did not engage in impermissible subcontracting without paying

contributions under the CBAs and that it complied with the audit. The Court is aware of no

authority that stands for the proposition that a party can cabin the permissible scope of discovery

by unilaterally declaring that its own view of the merits is correct.

        Further, the Court bases its conclusion regarding the scope of discovery on the Trustees’

helpful agreement to narrow their original requests in some respects. At the hearing, counsel for

the Trustees indicated that they are seeking information that covers only the audit period

(January 2015 through December 2017), and only for matters concerning the geographic

boundaries covered by the CBAs. [See also Def.’s Opp’n at 10 n.4.] These limitations tether

some of the Trustees’ requests to the claims and defenses in the litigation. The Court adopts them

as part of this Order.

        Finally, the Court’s conclusion is informed by the reality that a substantial portion of the

wide-ranging discovery the Trustees have moved to compel overlaps with the ultimate relief the

Trustees seek on the merits of their audit claim. This creates a dilemma. It could be argued that

by granting the Trustees’ motion to compel, the Court would effectively grant the dispositive

relief requested in the Amended Complaint without the District Judge ever reaching a resolution

on the merits. Unfortunately, the Trustees could not point to a case supporting their suggestion

that this is of no concern. Nor could Allied cite any authority concerning this issue. (To be fair,

the issue was not explicitly highlighted by the Court until the time of the hearing and the Court’s

own research did not identify any authority reasonably addressing a similar circumstance.)

However, for purposes of resolving the motions before the Court, the Court need not resolve this




                                                  8
interesting question today. Instead the Court has tethered the permitted discovery specifically to

proving or disproving the two claims raised in the complaint, namely unpaid contributions as to

Ray’s Drywall and failure to provide the information required by the audit. 2

         C.     Additional Discovery

         For the same reasons explored above, the Court finds that the compromises suggested by

Allied do not go quite far enough. Allied is also required to provide information in response to

some of the discovery requests that are the subject of the motion to compel, which are discussed

at pages 11 through 22 of the plaintiffs’ supporting memorandum. [ECF No. 56.]

         For the reasons described above, the Court orders the following:

         1.     Allied shall provide complete answers to Interrogatory No. 7 and Interrogatory

No. 8.

         2.     As currently worded, Interrogatory Nos. 9, 14, 18, and 19, and Requests for

Production 3, 5, 7, 11, 12, and 13 are overbroad and seek information that is outside the scope of

permissible discovery. These requests generally do not target information concerning Ray’s

Drywall and would require Allied to provide information that does not bear on the issues in this

case.

         3.     Allied shall provide documents responsive to Request for Production Nos. 6, 14,

15,3 18, and 19.



2
        At the hearing, the Trustees’ counsel suggested that allowing the Trustees to review
nearly all of Allied’s business records was necessary to help the Trustees establish their audit
claim. The Court finds this argument unpersuasive. The information that would be relevant to
proving or disproving that Allied complied with the audit provisions of the CBAs is much more
circumscribed than allowing the Trustees to rummage without limitation through Allied’s
records.
3
         Both Request for Production No. 15 and Request for Production No. 7 reference
                                                                        (footnote continued…)


                                                 9
IV.    Ray’s Drywall Subpoena

       Allied requested a protective order to prevent the Trustees from taking third-party

discovery directly from Ray’s Drywall pursuant to a Rule 45 subpoena. Allied asserts that the

following document requests in the subpoena are irrelevant and overbroad:

       2.    Any and all documents referring or relating to any joint ventures or joint
             enterprise between You [Ray’s Drywall] and Allied Construction effective,
             in whole or in part, during the Audit Period (January 1, 2015 through
             December 31, 2017).
       ...
       8.    All vendor reports or listings You maintain which list or refer to Allied
             Construction between January 1, 2015 through December 31, 2017.
       ...
       13.   Any and all documents related to any transfer of the following between You
             and Allied Construction between January 1, 2015 through December 31,
             2017: . . .

               (c) Equipment;
               ....
               (e) Independent Contractors or subcontractors
               ....

       14.   Any and all documents related to any sharing of the following between You
             and Allied construction between January 1, 2015 through December 31,
             2017:
               (a) Assets;
               (b) Remuneration or value;
               (c) Equipment
               ....
               (e) Independent Contractors or subcontractors
               ....

[Def.’s Mem. at 28.]




Interrogatory No. 7. The reason the Court has treated Request Nos. 15 and 7 differently is based
on the specific nature of the requests. The “sign-in sheets” and “related documents” requested in
No. 15 include a reasonably well-defined universe of documents that may have a bearing on
whether Ray’s Drywall employees were working on construction projects with Allied during the
audit period. By contrast, Request No. 7’s reference to “project or job files for any construction
project” that Allied and Ray’s Drywall worked on during the audit period would potentially
include enormous amounts of information having no bearing on this case whatsoever.


                                                10
       Allied also seeks a protective order prohibiting the Trustees’ from pursuing “overbroad

deposition topics calling for irrelevant information,” including:

       3.     Any joint ventures or joint enterprises between You and Allied Construction
              effective in whole or in part, during the Audit Period (January 1, 2015
              through December 31, 2017).
       ....
       9.   Knowledge of any vendor reports or listings You maintain which list or
            refer to Allied Construction between January 1, 2015 through December 31,
            2017.

       10.    Knowledge of the ownership of Your company and any individuals or
              entities who own an interest in Ray’s Drywall, Inc.
       ....
       12. Knowledge of any and all contracts You entered with any third party which
            refer or relate to Allied Construction between January 1, 2015 through
            December 31, 2017.
       ....
       14. Knowledge concerning the type of work performed by Ray’s Drywall, Inc.
            and the construction projects it has worked on or provided carpentry
            services to (whether via employee, independent contractor, subcontractor, or
            labor broker) between January 1, 2015 through December 31, 2017.

       15.    Knowledge of any transfer(s) of the following between You and Allied
              Construction between January 1, 2015 through December 31, 2017:
       ....
               (c) Equipment;
               ....
               (e) Independent Contractors or subcontractors
               ....

       16.    Knowledge relating to any sharing of the following between You and Allied
              Construction between January 1, 2015 through December 31, 2017:
               (a) Assets;
               (b) Remuneration or value;
               (c) Equipment;
               ....
               (e) Independent Contractors or subcontractors
               ....
       ....

       21. Knowledge of any business documents (payroll, tax forms,
           employment records, time cards) in Your possession which reference




                                                11
             Allied Construction and payments You received from Allied
             Construction between January 1, 2015 through December 31, 2017.
       ....
       25. Knowledge of what union contracts, if any, Ray’s Drywall is bound to
            or was bound to and/or complied with between between [sic] January
            1, 2015 and December 31, 2017.

       26. Knowledge of whether You paid any fringe benefit contributions to
           Plaintiffs for hours worked by any individuals performing carpentry
           work between January 1, 2015 and December 31, 2017.

[Def.’s Mem. at 29–30.]

       Allied’s motion for a protective order concerning Ray’s Drywall is granted in part and

denied in part for the following reasons. First, Allied’s proposed order accompanying the motion

asks the Court to prevent the Trustees from seeking “discovery from Ray’s Drywall, Inc. –

including [the document requests and depositions topics excerpted above] – to the extent that

responsive documents or information relates to any relationship between Allied and Ray[’]s

Drywall that is not a subcontractor relationship.” [ECF No. 55 at 2.] However, Allied has failed

to demonstrate good cause for limiting discovery in this manner. The Trustees’ theory of the case

includes an allegation that Allied has arrangements with Ray’s Drywall that are not themselves

denominated as “subcontractor” relationships. For example, counsel for the Trustees argued at

the hearing that if both Allied and Ray’s Drywall worked on construction projects together, a

hidden subcontractor relationship could have been accomplished through arrangements with the

general contractor, despite the fact that Allied and Ray’s Drywall never entered an explicit

subcontractor arrangement. To limit discovery in the manner suggested in Allied’s proposed

order would prevent the Trustees from learning the information that is relevant to these issues.

Moreover, Allied failed to explain in its memorandum why such a limitation is necessary to keep

discovery limited to information that is both relevant and proportional to the needs of the case.

To the extent Allied seeks a protective order tracking such a limitation, the motion is denied.


                                                12
       However, during the hearing, the Court explained that, as worded, deposition Topic

No. 12 is overbroad. This topic requires Ray’s Drywall to testify about the company’s

knowledge of “any and all contracts [Ray’s Drywall] entered with any third party which refer or

relate to Allied Construction [during the audit period].” This formulation of the topic would

require Ray’s Drywall to provide testimony concerning contracts that do not fit the Trustees’

theory discussed above. A contract Ray’s Drywall entered with a third party could “refer or

relate” to Allied in ways that have nothing to do with a potential subcontractor relationship,

hidden or explicit. The Trustees are required by this Order to amend deposition Topic No. 12 to

better align with their theory of the case so that it comes within the proper scope of discovery

identified by the Court.

       Third, the Court is persuaded by Allied’s argument with respect to one other aspect of the

subpoena. Specifically, Allied argues discovery from Ray’s Drywall should be focused on the

companies’ relationships within the geographic area covered by the CBAs. [Def.’s Mem. at 30–

31.] The Court agrees that information outside that geographic area is not tailored to the claims

and defenses implicated by the Amended Complaint. This finding is consistent with the proper

scope of discovery discussed above in this Order and ensures that the non-party, Ray’s Drywall,

is not subjected to a broader inquiry than the Court has permitted for Allied.

       Finally, nothing in this Order prohibits Ray’s Drywall from raising any of its own

concerns regarding the subpoena in an appropriate motion or through the Court’s informal

discovery dispute resolution process. The Court advised the parties at the hearing that Ray’s

Drywall could have an opportunity to be heard about any of its concerns. However, the Court

notes that counsel for the Trustees indicated that she has been in contact Ray’s Drywall’s

attorneys and they have had productive discussions concerning the subpoena so far. The parties




                                                13
indicated that the Ray’s Drywall 30(b)(6) deposition is tentatively scheduled for August 22,

2019, and the Court encourages everyone involved to ensure that the deposition takes place in a

timely fashion so that the case can remain on schedule and dispositive-motion deadlines are not

affected.

V.     Order

       Consistent with the discussion above, IT IS HEREBY ORDERED THAT:

       1.      Plaintiffs’ Motion to Compel Discovery [ECF No. 42] is GRANTED IN PART

and DENIED IN PART.

       2.      Defendant’s Motion for Protective Order [ECF No. 46] is GRANTED IN PART

and DENIED IN PART.


 Date: August 5, 2019                                 s/Katherine Menendez
                                                      Katherine Menendez
                                                      United States Magistrate Judge




                                               14
